                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                                  Nashville Division


CAPITAL GRILLE HOLDINGS, INC., )                        Case No. 3:19-cv-00576
                               )
     Plaintiff,                )                        Judge Eli J. Richardson
                               )
v.                             )                        Magistrate Judge Joe Brown
                               )
HISTORIC HOTELS OF NASHVILLE, )
LLC,                           )
                               )
     Defendant.                )
                               )                        JURY TRIAL DEMANDED

 DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

         Defendant Historic Hotels of Nashville, LLC (“Hermitage Hotel” or “the hotel”) has been

operating the Capitol Grille restaurant in Nashville for nearly 25 years. Plaintiff Capital Grille

Holdings, Inc. has known about the Capitol Grille for years, and Plaintiff is not even operating in

Nashville. Plaintiff failed to plead facts and state claims sufficient to support the allegations against

Defendant. Additionally, assuming arguendo that Plaintiff has plead enough facts to support its

claims, Plaintiff’s case has not ripened to a justiciable case or controversy. Accordingly, the

Complaint must be dismissed.

    I.      Background

         The Hermitage Hotel has operated the restaurant in the lower floor of its building since the

hotel opened in 1910. The restaurant has had several names over the past century, but it has

operated as the Capitol Grille since at least as early as 1995. The current owner of the hotel

purchased the property in 2000, suggesting a reliance on Plaintiff’s historical failure to assert its

claimed rights against the hotel’s restaurant. The Hermitage Hotel has undertaken substantial

marketing and promotional efforts since 2000 to promote the Capitol Grille’s brand. The hotel’s

                                                   1

   Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 1 of 16 PageID #: 112
marketing of the restaurant extends even to promotional materials for travelers as far afield as

Japan. From 1995 to the present, Defendant has served the Nashville business and political

community without concern of infringement, and only received the first hint of an allegation from

Plaintiff in 2018.

       In 1991, Plaintiff (through its predecessor in interest) registered a restaurant service mark

for a design that enclosed the unconventional spelling of “THE CAPITAL G-R-I-L-L-E.” (Doc.

No. 1-1, pg. 33.) At this time Plaintiff (through its predecessor) likely only operated one restaurant,

in Rhode Island. Due to the nature of the mark, a reasonable search by a layperson would not have

uncovered this registration in 1991 (or 1995 or even today). While Plaintiff used that mark, it did

not register the word mark for THE CAPITAL GRILLE until 2005. In the meantime, in 1996, one

year after the Hermitage Hotel opened THE CAPITOL GRILLE, Plaintiff had opened only three

locations, none of which were in the geographic area of the Hermitage Hotel – a material fact

Plaintiff omitted. Instead Plaintiff was a three-restaurant chain with locations in Providence, Rhode

Island; Boston, Massachusetts; and Washington, D.C.

       Upon information and belief, Darden acquired the previous owner of The Capital Grille for

$1.19 billion in 2007; Darden likely became aware of the Hermitage Hotel’s restaurant (as well as

other restaurants whose names included variations of “Capitol Grille” or “Capital Grille”) during

the due diligence phase of this acquisition. Moreover, Plaintiff (and its predecessor) concurrently

operated other restaurant chains in the Nashville area, including LongHorn Steakhouse, that likely

put Plaintiff on notice of the Hermitage Hotel’s use of THE CAPITOL GRILLE many years ago.

       In approximately 2012, Darden representatives contacted the former general manager of

the Hermitage Hotel about a possible combined venture, including potentially operating the




                                                  2

   Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 2 of 16 PageID #: 113
Capitol Grille as a “Capital Grille” franchise location. Nothing materialized between Darden and

the Hermitage Hotel after these talks, and Plaintiff took no action to assert any trademark rights.

         In 2018 Darden re-initiated discussions about making an arrangement with the Capitol

Grille and for the first time asserted that the Hermitage Hotel might be infringing Plaintiff’s

trademark rights. Plaintiff’s Complaint makes oblique reference to the fact that it has been aware

of the Hermitage Hotel’s Capitol Grille restaurant for years, and has approached, abandoned, and

reconsidered the Nashville market for years. The Complaint stated, “In 2016, Darden re-initiated

researching the logistics of opening a new The Capital Grille location in Nashville, Tennessee, and

has been actively searching for a suitable location for its intended new restaurant since that time.”

(Doc. No. 1, ¶ 18) (emphasis added).

         Darden has made no allegation that it has imminent plans to begin operating in the

Nashville area and has not alleged that the Hermitage Hotel’s CAPITOL GRILLE restaurant is

likely to cause confusion with Capital Grille locations in other cities. Darden has not explained

why Defendant’s use of CAPITOL GRILLE is improper while “The Capitol Grille” in Austin,

Texas is allowed to continue its operations, even though Plaintiff operates a CAPITAL GRILLE

location in that city. Plaintiff has not explained why the hundreds of variations of “Capital Grille”

or “Capitol Grille” do not infringe. Darden has slept on its rights for at least twelve years and still

has no imminent plans to open in this city.

   II.      Legal Standard

         Courts may dismiss a pleading where a plaintiff fails to state a claim upon which relief may

be granted. FED. R. CIV. P. 12(b)(6). To survive a motion to dismiss, a pleading must “contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Mawdsley v. Kirkland’s, Inc., No. 3:13-CV-0462, 2013 WL 5754947, at *1 (M.D. Tenn. Oct. 23,

2013) (citing Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009)). A claim has facial plausibility when
                                                  3

   Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 3 of 16 PageID #: 114
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Mawdsley, 2013 WL 5754947, at *1. “Conclusory

allegations or legal conclusions masquerading as factual allegations will not suffice.” Eidson v.

State of Tennessee Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007). Legal conclusions

couched as factual allegations are not entitled to a presumption of truth; nor are recitations of the

elements of a cause of action sufficient. Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th

Cir. 2009).

        A claim is subject to dismissal if the Court lacks subject-matter jurisdiction over the matter.

FED. R. CIV. P. 12(b)(1). “If a claim is unripe, federal courts lack subject matter jurisdiction and

the complaint must be dismissed.” River City Capital, L.P. v. Bd. of Cty. Comm’rs, Clermont Cty.,

Ohio, 491 F.3d 301, 309 (6th Cir. 2007) (internal quotation omitted). “It is the plaintiff’s burden,

however, to prove that this court has jurisdiction over his claim, . . . and that the complaint contains

sufficient factual matter to state a claim for relief that is plausible on its face . . . .” Kiser v. Reitz,

765 F.3d 601, 606 (6th Cir. 2014).

        All allegations regarding the Hermitage Hotel in Plaintiff’s Complaint are conclusory, fail

to state a claim upon which relief may be granted, and are not ripe.

                                             ARGUMENT

        Plaintiff has failed to state a claim with regard to the two federal registrations acquired

after Defendant began establishing its own trademark rights. Plaintiff also has failed to plead facts

sufficient to sustain its claim with regard to its first registration. Additionally, Plaintiff’s claims do

not rise to the level of a live case or controversy. Plaintiff’s Complaint must be dismissed.




                                                     4

    Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 4 of 16 PageID #: 115
    III.      Plaintiff Failed to Allege Facts and State Claims Sufficient to Support
              Infringement.

           In trademark law, timing is everything. Plaintiff alleges that its predecessor began using

the common law trademark THE CAPITAL GRILLE in 1990, it registered its stylized design

mark1 in 1991, and the Hermitage Hotel began using THE CAPITOL GRILLE in 1995. (Doc.

No. 1, ¶¶ 10, 13.a., 15, 20.) Plaintiff also alleges it registered its word mark THE CAPITAL

GRILLE2 in 2005 and that it registered a second stylized design mark3 in 2010. (Doc. No. 1,

¶¶ 13.b., 13.c.)

              A. Count I: Plaintiff concedes that the Hermitage Hotel has superior common law
                 rights in this geographic area at least regarding Plaintiff’s Word Mark and
                 Plaintiff’s Second Design Mark.

           Taking the above allegations as true, Plaintiff’s claims for trademark infringement under

15 U.S.C. § 1114 in Count I should be dismissed.

                      i. Plaintiff improperly conflated its junior registered marks into its Lanham
                         Act claim of infringement against a senior common law mark.

           Plaintiff cannot assert the Hermitage Hotel infringed Plaintiff’s Word Mark and Plaintiff’s

Second Design Mark when the hotel began using CAPITOL GRILLE 10 years before Plaintiff

registered those marks. Plaintiff claims in Count I that “HHN’s use of the CAPITOL GRILLE

name and marks infringes CG Holdings’ exclusive rights in its federally registered trademarks

[…] .” (Doc. No. 1, ¶ 32) (emphasis added). To the extent this count alleges that Defendant’s use

of its CAPITOL GRILLE mark infringes Plaintiff’s Word Mark or Plaintiff’s Second Design



1
  U.S. Registration No. 1,644,015 for the illustration/drawing that includes the words THE
CAPITAL G · R · I · L · L · E and disclaims the word GRILLE (“Plaintiff’s First Design Mark”).
2
  U.S. Registration No. 3,032,066 for the word mark THE CAPITAL GRILLE and disclaims the
word GRILLE (“Plaintiff’s Word Mark”).
3
  U.S. Registration No. 3,739,935 for the illustration/drawing that includes the words THE
CAPITAL G · R · I · L · L · E and disclaims the word GRILLE (“Plaintiff’s Second Design
Mark”).
                                                    5

    Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 5 of 16 PageID #: 116
Mark, these aspects of this count should fail on the face of the Complaint. As described supra,

Plaintiff concedes that the Hermitage Hotel began using the CAPITOL GRILLE mark about 10

years before Plaintiff received federal registration for Plaintiff’s Word Mark and about 15 years

before Plaintiff received federal registration for Plaintiff’s Second Design Mark. (Doc. No. 1,

¶¶ 10, 13.a., 13.b., 13.c., 15, 20.)

        The territorial rights of a holder of a federally registered trademark are always subject to

any superior common law rights acquired by another party through actual use prior to the

registrant’s constructive use. Allard Enterprises, Inc. v. Advanced Programming Res., Inc., 249

F.3d 564, 572 (6th Cir. 2001); 15 U.S.C. § 1057(b). While registration serves as prima facie

evidence of the validity of a registered mark, “[f]ederal registration of a trademark or service mark

cannot create rights and priority over others who have previously used the mark in commerce.”

Allard, 249 F.3d at 572; 15 U.S.C. § 1115(a). Prior to registration, “[t]he first to use a mark in the

sale of goods or services is the “senior user” of the mark and gains common law rights to the mark

in the geographic area in which the mark is used.” Allard, 249 F.3d at 572 (emphasis added).

“Use,” in this context, has a special meaning: “A party establishes a common law right to a

trademark only by demonstrating that its use of the mark was deliberate and continuous, not

sporadic, casual or transitory.” Circuit City Stores, Inc. v. CarMax, Inc., 165 F.3d 1047, 1054–55

(6th Cir. 1999) (internal quotation omitted).

        In other words, absent federal trademark registration, the first party to use a mark in the

geographic area begins to accrue common law rights in that mark in the area where it is used;

however, that party’s right to enforce the common law mark does not extend beyond the

geographic area of use of that mark. Federal trademark registration establishes priority for the party

registering the mark, but only for the registered mark. Then, whether the senior registered mark



                                                  6

   Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 6 of 16 PageID #: 117
prohibits the junior common law mark is a question of trademark infringement resolved by the

likelihood-of-confusion analysis.

       Plaintiff admits that it is not using any of its trademarks in this geographic area. (Doc.

No. 1, ¶¶ 18-19.) Plaintiff has not alleged any facts suggesting that it established or promoted its

common law THE CAPITAL GRILLE word mark in this geographic area or nationally prior to

Defendant’s adoption of the CAPITOL GRILLE mark.4 Since the Hermitage Hotel began using

its CAPITOL GRILLE mark in this geographic area 10 years before Plaintiff registered Plaintiff’s

Word Mark, Defendant has senior rights to use THE CAPITOL GRILLE compared to Plaintiff’s

junior rights to use that mark in this geographic area, assuming the marks are likely to be confused

at all. (Compare Doc. No. 1, ¶ 20 with Doc. No. 1, ¶¶ 13.b., 13.c.) Similarly, to the extent the

Hermitage Hotel’s use of CAPITOL GRILLE would infringe Plaintiff’s Second Design Mark,

since the hotel began using its CAPITOL GRILLE mark in this geographic area before Plaintiff

registered Plaintiff’s Second Design Mark, the Hermitage Hotel has senior rights to use THE

CAPITOL GRILLE compared to Plaintiff’s junior rights in Plaintiff’s Second Design Mark in this

geographic area.

       While generally the “determination of prior use of a service mark presents a mixed question

of law and fact,” in the case at bar, Plaintiff has alleged all of the facts to resolve the question on

the law without need for further factual exploration. Allard, 146 F.3d at 355-56. Accordingly, at

the very least, all allegations that the Hermitage Hotel infringes Plaintiff’s Word Mark or

Plaintiff’s Second Design Mark should be dismissed. Defendant’s common law rights in the



4
 Plaintiff has not done so because no such facts exist. As Defendant could prove at a later stage
of this case, in 1996, one year after the Hermitage Hotel began using THE CAPITOL GRILLE,
Plaintiff had only opened three locations, all of which were in the northeast and none in
Defendant’s geographic area.

                                                  7

    Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 7 of 16 PageID #: 118
CAPITOL GRILLE mark in this geographic area are senior to any rights Plaintiff has in Plaintiff’s

Word Mark or Plaintiff’s Second Design Mark.5 Taking Plaintiff’s allegations on the face of the

pleadings, the only mark Plaintiff can assert is Plaintiff’s First Design Mark.

                   ii. Plaintiff misstates its own allegations.

       Plaintiff’s Count I contains two fatal errors contributing to Plaintiff’s failure to state a

claim. First, Plaintiff appears to conflate the Hermitage Hotel’s use of a word mark with Plaintiff’s

registration of a design mark. Second, Plaintiff alleges that Defendant copied Plaintiff’s First

Design Mark, when all of Plaintiff’s prior allegations assert only that Defendant used a “similar”

mark but not the specific Plaintiff’s First Design Mark.

       First, throughout the Complaint, Plaintiff alleges that Defendant used the “CAPITOL

GRILLE name and mark” or the “CAPITOL GRILLE name and marks.” (See, e.g., Doc. No. 1,

¶¶ 20, 22, 23, 25, 26, 32, 34, 43, 61, B.1.) But Plaintiff never defines what is meant by “CAPITOL

GRILLE name and marks.” Plaintiff does not identify a design mark that supposedly was used by

Defendant or that could conceivably be confused with Plaintiff’s First Design Mark. Plaintiff does

not allege any facts supporting an allegation that Defendant used the specific Plaintiff’s First

Design Mark.

       Plaintiff is aware that its only federal trademark registration that is senior to Defendant’s

common law rights in the word mark THE CAPITOL GRILLE is a design mark that incorporates

words. But Plaintiff’s allegations suggest that the Hermitage Hotel used the word mark THE

CAPITOL GRILLE with a design mark, all in a manner confusingly similar to Plaintiff’s First

Design Mark. Plaintiff knows the hotel never did this, so Plaintiff skirts the issue by constantly


5
  Once this conclusion has been reached, the inquiry turns to Plaintiff’s allegation of the hotel’s
infringement of Plaintiff’s First Design Mark. This question is resolved by application of the
likelihood-of-confusion analysis between Plaintiff’s First Design Mark and the Hermitage Hotel’s
the CAPITOL GRILLE word mark.
                                                  8

    Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 8 of 16 PageID #: 119
alleging that Defendant used the “CAPITOL GRILLE name and marks,” without ever defining the

meaning of “CAPITOL GRILLE name and marks.”

       This allegation is so vague that it suggests that Defendant copied Plaintiff’s First Design

Mark or that Defendant otherwise infringed Plaintiff’s First Design Mark, without actually

asserting the crucial fact of what mark Defendant actually used. This vagueness does not constitute

“sufficient factual matter” to state a claim that is plausible because Defendant is not even informed

of the “misconduct” it is liable for.

       Second, Plaintiff’s Count I seems to allege that the Hermitage Hotel’s use of the

“CAPITOL GRILLE name and marks” infringed Plaintiff’s First Design Mark, but instead

Plaintiff actually pleads that Defendant “uses CG Holdings’ THE CAPITAL GRILLE &

Design Mark in commerce in connection with the sale, offering for sale, or advertising of its own

services without CG Holdings’ authorization, in a manner that is likely to confuse, mislead, or

deceive the public as to the true source, origin, or sponsorship of HHN’s services.” (Doc. No. 1,

¶ 31) (emphasis added). Then, Plaintiff retreats to alleging that the Hermitage Hotel’s use of the

“CAPITOL GRILLE name and marks infringes” Plaintiff’s rights. (Doc. No. 1, ¶ 32)

(emphasis added). Prior to the allegations in this claim, all of Plaintiff’s factual allegations suggest

only that Defendant used the CAPITOL GRILLE mark (or the undefined “CAPITOL GRILLE

name and marks”) in a manner likely to cause confusion with Plaintiff’s First Design Mark, but

Plaintiff had not made a factual allegation that Defendant actually copied the design of Plaintiff’s

First Design Mark. (See, e.g., Doc. No. 1, ¶¶ 20, 23, 26.) Plaintiff’s claim for trademark

infringement is vague and inconsistent – Plaintiff has not stated a claim because it has not stated

plainly which mark the Hermitage Hotel used improperly, and it has not stated how the Hermitage

Hotel actually used the mark improperly.



                                                   9

   Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 9 of 16 PageID #: 120
       Plaintiff argues that the Hermitage Hotel has actually copied Plaintiff’s mark, but never

asserts specific facts to support the allegation. With these incongruent allegations, and by failing

to define what mark the hotel used or whether that mark is the Hermitage Hotel’s CAPITOL

GRILLE mark or Plaintiff’s First Design Mark, Plaintiff has asserted mere conclusory allegations

of infringement without specific facts. These conclusions are not supported by the facts plead in

the four corners of the Complaint, so Plaintiff’s Count I should be dismissed.

           B. Count II: Claims of Unfair Competition and False Designation as to Plaintiff’s
              Word Mark and Plaintiff’s Second Design Mark should fail as a matter of law.

       For the same reason as set forth in Sec. III.A.i., Plaintiff’s claim under 15 U.S.C. § 1125

that Defendant’s use of the CAPITOL GRILLE mark constitutes unfair competition against

Plaintiff’s Word Mark or Plaintiff’s Second Design Mark should be dismissed. Assuming

arguendo that Plaintiff’s Word Mark and the Hermitage Hotel’s CAPITOL GRILLE mark are

confusingly similar, the Hermitage Hotel has superior rights in this geographic area to Plaintiff’s

Word Mark and Plaintiff’s Second Design Mark. Plaintiff has not alleged any facts to suggest that

Plaintiff’s Word Mark or Plaintiff’s Second Design Mark were used in this geographic area

sufficient to develop the common law rights that would make these marks senior to the Hermitage

Hotel’s CAPITOL GRILLE mark. In contrast, Plaintiff does allege that the hotel began using its

mark in this area at least a decade before either of those marks was registered. (Compare Doc.

No. 1, ¶ 20 with Doc. No. 1, ¶¶ 13.b., 13.c.) This claim should be dismissed.

           C. Count IV: Claim for Common Law Unfair Competition should be dismissed.

       In Tennessee, unfair competition exists only in the presence of an underlying tort. See B &

L Corp. v. Thomas & Thorngren, Inc., 917 S.W.2d 674, 681 (Tenn. Ct. App. 1995) (“Unfair

competition is a generic name for several related torts involving improper interference with

business prospects.”). In the trademark infringement context, Tennessee law requires the plaintiff


                                                10

  Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 10 of 16 PageID #: 121
to plead actual confusion resulting from unfair competition, which differs from federal law’s lower

“likelihood of confusion” standard. Sovereign Order of Saint John of Jerusalem, Inc. v. Grady,

119 F.3d 1236, 1243 (6th Cir. 1997), as amended on reh’g in part (Aug. 28, 1997) (“Tennessee’s

law of unfair competition differs significantly from the federal law of unfair competition in that

the former requires a showing of ‘actual confusion,’ whereas the latter requires only a showing of

a ‘likelihood of confusion.’”)

         Plaintiff has not pleaded a single instance of actual confusion, and Plaintiff has not pleaded

a single fact establishing that consumers have been confused. Therefore, Plaintiff’s “Count IV:

Common Law Unfair Competition” argument fails to state a claim upon which relief may be

granted.

   IV.      This Court Lacks Subject-Matter Jurisdiction Because Plaintiff’s Claims Are Not
            Ripe.

         Plaintiff acknowledges on the face of the Complaint that the case is not ripe for

adjudication, so the case should be dismissed. A “‘claim is not ripe for adjudication if it rests upon

contingent future events that may not occur as anticipated, or indeed may not occur at all.’” Kiser,

765 F.3d at 606 (quoting Texas v. United States, 523 U.S. 296, 300 (1998)). Here, Plaintiff

acknowledges that it is not competing directly with the Hermitage Hotel, that Defendant has been

using its CAPITOL GRILLE mark since 1995, and that Plaintiff does not even have concrete plans

to operate in the geographic area:

         18. In 2016, Darden re-initiated researching the logistics of opening a new The
         Capital Grille location in Nashville, Tennessee, and has been actively searching
         for a suitable location for its intended new restaurant since that time.
         19. Upon opening a The Capital Grille in Nashville, Darden and HHN would be in
         direct competition with one another.
         …
         20. Upon information and belief, on or about 1995, Defendant HHN began using
         the “CAPITOL GRILLE” name and mark in connection with the operation of its
         restaurant located at 231 6th Avenue N. Nashville, Tennessee 37219. Prior to its


                                                  11

   Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 11 of 16 PageID #: 122
       use of the “CAPITOL GRILLE” name and mark, HHN’s restaurant operated under
       the name and mark “GRILLE ROOM.”

(Doc. No. 1, ¶¶ 18-20.) Thus, Plaintiff fails to allege any of the three elements of ripeness in the

Complaint because it has not shown: (1) that it suffered an “injury in fact,” (2) that there is a

“causal connection between the injury and the conduct complained of,” and (3) that it is “likely,

as opposed to merely speculative, that the injury will be redressed by a favorable decision.” Kiser,

765 F.3d at 607.

       First, Plaintiff fails to explain that it has suffered an “injury in fact.” Plaintiff asserts that

the Hermitage Hotel has been operating its CAPITOL GRILLE restaurant since 1995. (Doc. No. 1,

¶ 20.) As alleged in the Complaint, Plaintiff only acquired federal registration of the word mark

THE CAPITAL GRILLE at least 10 years after Defendant began operating in Nashville. (Doc.

No. 1, ¶ 13.b.) And while Plaintiff’s First Design Mark was registered in 1991, Plaintiff did not

allege any facts to suggest that the hotel was causing confusion with other Capital Grille locations

outside of the Nashville geographic area. Plaintiff has failed to explain how the Hermitage Hotel’s

use of THE CAPITOL GRILLE over the course of 24 years, including for 10 years prior to

Plaintiff’s registration of Plaintiff’s Word Mark, causes an injury in fact to Plaintiff.

       Plaintiff fails to allege facts to show that it suffered an “injury in fact” because it has not

alleged that its “legally protected interest” was invaded, causing an injury that is “concrete and

particularized” and “actual or imminent, not ‘conjectural’ or ‘hypothetical.’” Kiser, 765 F.3d at

607. Other than basic, cursory allegations that the hotel’s operation of its restaurant has “caused

and will continue to cause” damage and other bare recitals of legal elements, Plaintiff has done

nothing to assert that it has been injured by Defendant’s 24 years of existence.

       The closest Plaintiff comes is to assert that it “would be in direct competition” with the

Hermitage Hotel if Plaintiff were to open its own restaurant in Nashville. (Doc. No. 1, ¶ 20.)

                                                  12

   Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 12 of 16 PageID #: 123
Plaintiff’s assertion that it “would be in direct competition” with the hotel contains within it the

implicit admission that the parties are not currently competing with each other. (Doc. No. 1, ¶ 19.)

Without such competition, there is no connection between the injury alleged and the conduct

complained of. Plaintiff “re-initiated researching the logistics” of opening a new location and “has

been actively searching for a suitable location for its intended new restaurant” since 2016. (Doc.

No. 1, ¶ 18.) These allegations expose the prematurity of Plaintiff’s case: Plaintiff has not alleged

imminent or even specific plans to open a location in Nashville. Instead, Plaintiff is asking the

Court to clear out a potential competitor on the prospective chance that Plaintiff will open a

restaurant here. Far from establishing the injury to Plaintiff, these allegations actually show that

Plaintiff’s claim has not ripened because it has not been injured.

       Second, Plaintiff fails to show that there is a “causal connection between the injury and the

conduct complained of.” Plaintiff has failed to make this connection because it has not alleged an

actual injury. And Plaintiff has not alleged facts showing that the Hermitage Hotel’s 24 years of

operation caused any such injury.

       Hypothetically, Plaintiff might have saved its failed allegation by claiming that it only

recently learned of the Hermitage Hotel’s use and thus acted promptly to enforce its rights. Plaintiff

likely did not do so because it has known about Defendant’s CAPITOL GRILLE for many years.

(See Doc. No. 1, ¶ 18) (alleging that “In 2016, Darden re-initiated researching the logistics of

opening a new The Capital Grille location in Nashville, Tennessee” – suggesting that Plaintiff had

approached the market sometime before 2016). In any event, Plaintiff has shown no “causal

connection” that would connect an undefined injury with the hotel’s 24 years of unobjectionable

operation of its CAPITOL GRILLE restaurant.




                                                 13

   Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 13 of 16 PageID #: 124
        Third, while Plaintiff alleged that it “would be in competition with” the Hermitage Hotel

if it opens a restaurant in Nashville, Plaintiff has not alleged that the hotel’s CAPITOL GRILLE

restaurant is preventing Plaintiff from opening a location in Nashville. And even if it Plaintiff does

open a location in Nashville, Plaintiff’s allegation of “direct competition” does not equate to an

actual injury. Thus, Plaintiff has not alleged facts to show that it is “likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Without more specificity on

the harm Plaintiff wishes to avoid and how the Court’s decision would mitigate that harm, it has

no standing to bring its unripe claim. Plaintiff should allege some injury in fact before asking the

Court to “redress” its baseless infringement claim by eliminating a competitor that has operated

unchallenged for almost 25 years.

        Courts should not provide advisory opinions determining potential infringement of a

trademark before an actual controversy has arisen. Without more specificity on Plaintiff’s actual

injury, the connection between Defendant’s operation and Plaintiff’s injury, and how this case

would redress that injury, Plaintiff has no standing to bring its unripe claims.

   V.      Conclusion

        Plaintiff has not alleged with specificity what trademark the hotel has used or how the hotel

used that mark. Plaintiff is attempting to assert federal trademark registrations that are junior to

the Hermitage Hotel’s senior common law rights. Plaintiff’s claims are not ripe for relief because

Plaintiff is seeking anticipatory relief from supposed infringement that has gone unchallenged for

a quarter of a century. For the foregoing reasons, Plaintiff’s Complaint must be dismissed.

                                               Respectfully submitted,

                                               /s/ Scott M. Douglass
                                               Edward D. Lanquist, Jr. (TN BPR 13303)
                                               Scott M. Douglass (TN BPR 31097)
                                               Patterson Intellectual Property Law, P.C.

                                                 14

   Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 14 of 16 PageID #: 125
                                 Suite 500, Roundabout Plaza
                                 1600 Division Street
                                 Nashville TN 37203
                                 (615) 242-2400
                                 edl@iplawgroup.com
                                 smd@iplawgroup.com

                                 Blakeley D. Matthews (TN BPR 12168)
                                 Paige I. Bernick (TN BPR 30071)
                                 Cornelius & Collins, LLP
                                 Suite 1500, 511 Union Street
                                 P. O. Box 190695
                                 Nashville, TN 37219-0695
                                 615-244-1440
                                 bdmatthews@cclawtn.com
                                 pbernick@cclawtn.com

                                 Attorneys for Defendant Historic Hotels of Nashville,
                                 LLC.




                                   15

Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 15 of 16 PageID #: 126
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing DEFENDANT’S

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS was served via the

Court’s CM/ECF system, pursuant to LR5.02(c), on August 1, 2019, upon all counsel for Plaintiff,

including:

       Erin Palmer Polly
       Butler Snow LLP
       The Pinnacle at Symphony Place
       150 Third Avenue, South, Suite 1600
       Nashville, TN 37201
       erin.polly@butlersnow.com

       Robert L. Lee
       Holly Hawkins Saporito
       Alston & Bird LLP
       1201 W. Peachtree Street, Suite 4900
       Atlanta, GA 30309
       bob.lee@alston.com
       holly.saporito@alston.com

       Lauren Refinetti Timmons
       Alston & Bird LLP
       101 South Tryon Street, Suite 4000
       Charlotte, NC 28280
       lauren.timmons@alston.com

                                              /s/ Scott M. Douglass
                                              Scott M. Douglass




                                                16

  Case 3:19-cv-00576 Document 22 Filed 08/01/19 Page 16 of 16 PageID #: 127
